



Exhibit 10(pp)
AMENDMENT
TO THE
EXELIS EXCESS PENSION PLANS


WHEREAS, Exelis Inc., an Indiana corporation (“Exelis”), previously adopted and
maintained (i) the Exelis Excess Pension Plan IA; (ii) the Exelis Excess Pension
Plan IB; (iii) the Exelis Excess Pension Plan IIA; and (iv) the Exelis Excess
Pension Plan IIB, in each case as amended and restated as of October 31, 2011
(collectively, the “Plans”);
WHEREAS, effective as of December 31, 2015, Exelis was merged with and into
Harris Corporation, a Delaware corporation (the “Corporation”), with the result
that the Corporation is the successor sponsor of the Plans;
WHEREAS, pursuant to Section 3.03 of each of the Plans, the Board of Directors
of the Corporation (the “Board”) has the authority to amend the Plans;
WHEREAS, the Board has delegated to the Employee Benefits Committee of the
Corporation (the “Employee Benefits Committee”) the authority to adopt
amendments to the Plans; and
WHEREAS, the Employee Benefits Committee desires to amend the Plans to confirm
the application under the Plans of mandatory lump sum payments in the case of
“limited cashouts” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended.
NOW, THEREFORE, BE IT RESOLVED, that each Plan hereby is amended to add thereto
the following new Section 2.04(e):
(e) De Minimis Cashouts
Subject to Section 2.04(a)(iii) but notwithstanding any other provision herein
to the contrary, if at the time of the Participant’s Termination of Employment,
the aggregate of the lump sum present value of the Participant’s benefit under
this Plan and the lump sum present value of the Participant’s benefit under all
other nonqualified deferred compensation arrangements required to be aggregated
with this Plan under §1.409A-1(c)(2), does not exceed the applicable dollar
amount under Section 402(g)(1)(B) of the Code at such time, then the
Participant’s vested benefit under this Plan and such other arrangements shall
be distributed in a single cash sum within ninety (90) days following the date
of the Participant’s Termination of Employment.
Such single cash sum with respect to the Participant’s benefit under this Plan
shall be calculated on an actuarial equivalent basis using the IRS Mortality
Table and the IRS Interest Rate determined under the provisions of the
Retirement Plan to calculate the amount of a small lump-sum cashout. The amount
of such single sum shall be calculated on an actuarial equivalent basis to the
Participant’s immediate single life annuity, if the Participant has met the
eligibility requirements to retire under the Retirement Plan with





--------------------------------------------------------------------------------





an early, normal or postponed retirement allowance as of the Participant’s
Termination of Employment. Otherwise, the amount of such single sum shall be
calculated on an actuarial equivalent basis to the Participant’s deferred single
life annuity to the earliest date the Participant could have commenced payment
of such benefit or, if it results in a larger single sum, his or her Normal
Retirement Date (as defined under the Retirement Plan). This single sum payment
represents a complete settlement of all benefits on the Participant’s behalf
under the Plan.
APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 28th day
of April, 2017.
/s/ James P. Girard            
Jim Girard, Chairperson





